               Case 19-11534-CSS               Doc 245       Filed 08/13/19         Page 1 of 17



                          THE UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF DELAWARE

                                                                   )
In re:                                                             )   Chapter 11
                                                                   )
CHARMING CHARLIE HOLDINGS INC., et al.,1                           )   Case No. 19-11534 (CSS)
                                                                   )
                                                                   )   (Jointly Administered)
                                   Debtors.                        )
                                                                   )   Obj. Deadline: Aug. 27, 2019 at 4:00 p.m. (ET)
                                                                   )   Hearing Date: Sept. 12, 2019 at 1:00 p.m. (ET)


            DEBTORS’ MOTION FOR ENTRY OF AN ORDER, PURSUANT TO
         SECTIONS 105 AND 363 OF THE BANKRUPTCY CODE, (I) AUTHORIZING
              THE SALE OF CERTAIN INTELLECTUAL PROPERTY FREE
                 AND CLEAR OF LIENS, CLAIMS, ENCUMBRANCES,
            AND OTHER INTERESTS AND (II) GRANTING RELATED RELIEF

          The above-captioned debtors and debtors in possession (collectively, the “Debtors”) in

these jointly administered chapter 11 cases hereby submit this motion (this “Motion”) for the

entry of an order, substantially in the form attached hereto as Exhibit A, pursuant to

sections 105(a) and 363 of title 11 of the Bankruptcy Code and rules 2002, 6004, and 9014 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), (i) authorizing the sale

(the “Sale”) of certain intellectual property (the “Intellectual Property”), on an “as is, where is”

basis, free and clear of all liens, claims, encumbrances, and interests, to the entity or entities

(each, a “Purchaser”) that submit the highest or otherwise best offer for the Intellectual Property

as determined by the Debtors in their business judgment pursuant to the solicitation and auction




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, include: Charming Charlie Canada LLC (0693); Charming Charlie Holdings Inc. (6139); Charming
    Charlie International LLC (5887); Charming Charlie LLC (0263); Charming Charlie Manhattan LLC (7408);
    Charming Charlie USA, Inc. (3973); and Poseidon Partners CMS, Inc. (3302). The location of the Debtors’
    headquarters is: 6001 Savoy Drive, Suite 600, Houston, Texas 77036.



PHIL1 8159767v.1
                Case 19-11534-CSS            Doc 245        Filed 08/13/19       Page 2 of 17



process described below and (ii) granting related relief. In support of this Motion, the Debtors

respectfully represent as follows:2

                                     JURISDICTION AND VENUE

        1.         The United States Bankruptcy Court for the District of Delaware (the “Court”)

has jurisdiction over these chapter 11 cases, the Debtors, property of the Debtors’ estates and this

matter under 28 U.S.C. § 1334, and the Amended Standing Order of Reference from the United

States District Court for the District of Delaware dated as of February 29, 2012. This is a core

proceeding under 28 U.S.C. § 157(b).

        2.         Venue in this Court is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        3.         Pursuant to Local Rule 9013-1(f), the Debtors consent to the entry of a final

judgment or order with respect to this Motion if it is determined that the Court, absent consent of

the parties, cannot enter final orders or judgments consistent with Article III of the United States

Constitution.

        4.         The statutory and legal bases for the relief requested herein are sections 105(a)

and 363 of the Bankruptcy Code, along with Bankruptcy Rules 2002, 6004, and 9014.




2
    A detailed description of the Debtors and their business, and the facts and circumstances supporting the
    Debtors’ chapter 11 cases are set forth in greater detail in the Declaration of Alvaro Bellon, Chief Financial
    Officer of Charming Charlie Holdings Inc., in Support of Debtors’ Chapter 11 Petitions and First Day Motions
    (the “First Day Declaration”), filed contemporaneously with the Debtors’ voluntary petitions for relief filed
    under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) on July 11, 2019 (the “Petition
    Date”). Capitalized terms used but not otherwise defined in this motion shall have the meanings ascribed
    thereto in the First Day Declaration.


                                                        2
PHIL1 8159767v.1
                Case 19-11534-CSS           Doc 245          Filed 08/13/19    Page 3 of 17



                                            BACKGROUND

I.        The Store Closing Sales.

          5.       As further detailed in the First Day Declaration, the Debtors commenced these

chapter 11 cases once they concluded that the alternative sources of financing on which they

were working were no longer viable. Accordingly, the Debtors determined that the best way to

maximize value for the benefit of all interested parties was a prompt and orderly wind-down of

their business through the implementation of store-closing sales (collectively, the “Store Closing

Sales”) and related liquidation initiatives. As more fully discussed in the First Day Declaration,

the conclusion to liquidate was reached following a lengthy process in which the Debtors

considered and explored all reasonable strategic alternatives.

          6.       Accordingly, on the Petition Date, the Debtors filed the Debtors’ Motion Seeking

Entry of Interim and Final Orders (i) Authorizing the Debtors to Assume the Consulting

Agreement, (ii) Approving Procedures for Store Closing Sales, (iii) Approving the

Implementation of Customary Store Bonus Program and Payments to Non-Insiders Thereunder,

and (iv) Granting Relief [Docket No. 12] (the “GOB Motion”), which was approved by an

interim order [Docket No. 87] on July 12, 2019.3 A hearing to consider the GOB Motion on a

final basis is set for August 14, 2019, at 2:00 p.m. (ET).

II.       The Sale of Intellectual Property.

          7.       In connection with their retail operations, the Debtors have developed and utilized

the     Intellectual   Property,   which     consists       of   trademarks,   domain   names    including

charmingcharlie.com, customer files and related transaction data, and social-media assets.




3
      The Debtors and the Consultant thereafter entered into a First Amendment to Letter Agreement Governing
      Inventory Disposition. [Docket No. 152].


                                                        3
PHIL1 8159767v.1
              Case 19-11534-CSS           Doc 245     Filed 08/13/19   Page 4 of 17



        8.         As referenced above and more fully described in the GOB Motion and First Day

Declaration, the Debtors commenced the Store Closing Sales at all of their retail locations on or

about July 12, 2019. The Debtors ceased selling inventory on their websites shortly before the

Petition Date and currently do not intend to restart online sales. Nevertheless, the Debtors still

maintain an online presence.

        9.         On July 29, 2019, the Debtors entered into an agreement with Hilco IP Services,

LLC d/b/a Hilco Streambank (“Hilco Streambank”) to market and sell the Debtors’ Intellectual

Property assets. Since that time, Hilco Streambank, with the assistance and oversight of the

Debtors’ management and advisors, has been actively engaged in the process of marketing the

Debtors’ Intellectual Property assets for sale. After consultation with Hilco Streambank and

their other advisors, the Debtors have determined that in order to maximize value, the Sale of

their Intellectual Property needs to occur on an expedited timeline.

        10.        Although the Debtors are no longer selling merchandise online, the Debtors

believe that to maximize the value of the Debtors’ Intellectual Property, it is in the best interest

of the Debtors and parties in interest to sell the Intellectual Property while the Debtors still

maintain an online presence. By contrast, the Debtors and their advisors believe that if the

Debtors were to conduct the Sale process while not maintaining the e-commerce site the Sale

process would not realize the maximum value for that Intellectual Property. Finally, it is

anticipated that the Store Closing Sales will be completed on or before August 31, 2019, at

which point many of the Debtors’ employees will no longer be with the company. It is, thus,

urgent that the Debtors commence the Sale process with respect to the Intellectual Property

immediately to ensure that name recognition in the marketplace remains and there are still

employees available to assist with diligence requests from prospective purchasers.



                                                  4
PHIL1 8159767v.1
                  Case 19-11534-CSS              Doc 245       Filed 08/13/19        Page 5 of 17



           11.      Accordingly, the Debtors believe it is prudent at this time and in the best interests

of their estates and creditors to implement the sale procedures (the “Sale Procedures”)

summarized below and, accordingly, intend to employ the Sale Procedures prior to a hearing on

this Motion.

III.       The Proposed Sale Procedures.

           12.      The Debtors propose to sell the Intellectual Property assets either in whole or part

through one or more sale transactions pursuant to the terms of a purchase agreement (or

agreements) to be negotiated by and between the Debtors and proposed purchaser(s) and

executed upon completion of one or more auctions for the Intellectual Property (each,

an “Auction”). In conjunction with the Auction(s), the Debtors propose to implement the Sale

Procedures described below in an effort to maximize the realizable value of the Intellectual

Property for the benefit of the Debtors’ estates, creditors, and other interested parties. The Sale

Procedures contemplate an Auction process pursuant to which bids for the Intellectual Property

will be subject to higher or better offers. The Debtors are not seeking approval of Court-

sanctioned bidding procedures in advance but, rather, propose conducting the Auction(s) in

connection with the proposed Sale Procedures prior to the hearing on this Motion (the “Sale

Hearing”), so as to derive maximum value for such assets. The Debtors will present evidence

with respect to the sale process and the winning bid(s) at the Sale Hearing.4 As described more

fully below, only bidders who timely submit Qualified Bids (as defined below) may be eligible

to participate in the Auction(s).




4
       In the event that the Debtors do secure a binding stalking horse agreement at any time during the sale process,
       the Debtors will, in consultation with the Committee, promptly seek Court approval of appropriate bid
       protections and advise all interested parties of the terms of such stalking horse bid.


                                                           5
PHIL1 8159767v.1
              Case 19-11534-CSS          Doc 245       Filed 08/13/19     Page 6 of 17



        13.        Specifically, the Debtors will implement the following Sale Procedures, on

substantially the terms set forth below, for the Sale of the Intellectual Property and conduct the

Auction(s) in accordance therewith:

                   a)    Bid Deadline. September 5, 2019, at 5:00 p.m. (prevailing Eastern
                         Time).5

                   b)    Qualified Bid. The Debtors will require a qualified bid (a “Qualified
                         Bid”) to meet the following requirements: (i) enclose a proposed purchase
                         agreement (the “Purchase Agreement”) that specifically identifies the
                         Intellectual Property proposed to be purchased, which may be all or a
                         portion of the Intellectual Property, and the proposed consideration, and a
                         blackline against the form purchase agreement annexed hereto as
                         Exhibit B; (ii) confirm that the offer shall remain open and irrevocable
                         until the closing of a Sale to the Successful Bidder or the Next Highest
                         Bidder (as defined herein); (iii) be accompanied by a certified or bank
                         check or wire transfer in an amount equal to 10 percent of the purchase
                         price identified in the Purchase Agreement as a minimum good-faith
                         deposit (the “Minimum Deposit”), which Minimum Deposit shall be used
                         to fund a portion of the purchase price provided for in the bid; (iv) not be
                         conditioned on obtaining financing or the outcome of any due diligence by
                         the bidder; and (v) fully disclose the identity of each entity that will be
                         bidding for the Intellectual Property or otherwise participating in
                         connection with such bid, and the complete terms of any such
                         participation.

                   c)    Auction(s). If the Debtors receive more than one Qualified Bid for the
                         Intellectual Property (or certain subset of the Intellectual Property), the
                         Auction(s) with respect to the Sale will commence at the office of
                         Debtors’ counsel, Paul Hastings, 200 Park Avenue, New York, New York
                         10166, on September 9, 2019, at 10:00 a.m. (prevailing Eastern Time), or
                         such later time and place as the Debtors may provide so long as such
                         change is communicated reasonably in advance by the Debtors to all
                         bidders, and other invitees.

                   d)    Auction Rules. If one or more Auctions are held, the following rules for
                         the Auction’s conduct will be observed: (i) only a bidder who has
                         submitted a Qualified Bid by the Bid Deadline (a “Qualified Bidder”) will
                         be eligible to participate at the Auction; (ii) a minimum Qualified Bid
                         amount for the Intellectual Property may be announced and/or posted prior
                         to the Auction. Such minimum Qualified Bid amounts may be established

5
    Interested parties wishing to bid on the Intellectual Property should contact David            Peress
    (dperess@hilcoglobal.com) and Richelle Kalnit (rkalnit@hilcoglobal.com) at Hilco Streambank.


                                                   6
PHIL1 8159767v.1
              Case 19-11534-CSS         Doc 245      Filed 08/13/19     Page 7 of 17



                        based upon a variety of factors, including, but not limited to, the highest
                        bids received prior to the Auction; (iii) at the Auction, Qualified Bidders
                        will be permitted to increase their bids, and bidding at the Auction will
                        continue until such time as the highest or otherwise best offer is
                        determined in accordance with these Sale Procedures or until such Auction
                        is adjourned by the Debtors. Reasonable notice of the time and place for
                        the resumption of the Auction will be given to all Qualified Bidders and
                        counsel to any statutory committee appointed in these chapter 11 cases;
                        (iv) immediately prior to concluding the Auction, the Debtors shall
                        (a) review each Qualified Bid on the basis of its financial and contractual
                        terms and the factors relevant to the Sale process and the best interests of
                        the Debtors’ estates and creditors; (b) determine and identify the highest
                        or otherwise best Qualified Bid (the “Successful Bid”) and the Qualified
                        Bidder submitting such bid (the “Successful Bidder”); (c) determine and
                        identify the next highest or otherwise best Qualified Bid after the
                        Successful Bid (the “Next Highest Bid”) and the Qualified Bidder
                        submitting such bid (the “Next Highest Bidder”); and (d) have the right to
                        reject any and all bids; and (e) within one business day of the completion
                        of the Auction, the Successful Bidder shall complete and execute all
                        agreements, instruments, or other documents evidencing and containing
                        the terms and conditions upon which the Successful Bid was made.

                   e)   Acceptance of Successful Bid. If an Auction is held, the Debtors shall be
                        deemed to have accepted a Qualified Bid only when (i) such bid is
                        declared the Successful Bid on the record at the Auction and (ii) definitive
                        documentation has been executed in respect thereof. Such acceptance is
                        conditioned upon approval by the Court of the Successful Bid and the
                        entry of an Order approving the Sale and such Successful Bid.

                   f)   Notice of Successful Bid(s). As soon as reasonably practicable following
                        the conclusion of the Auction(s), the Debtors shall file a Notice of
                        Successful Bid(s). The Notice of Successful Bid(s) shall identify the
                        identity of the Successful Bidder(s), the amount of the Successful Bid(s),
                        and shall include a substantially final version of the Purchase Agreement.

                   g)   Sale Hearing. September 12, 2019, at 2:00 p.m. (prevailing Eastern
                        Time).

                   h)   Reservation of Rights. The Debtors reserve the right to seek approval of
                        the Sale of portions of the Intellectual Property through separate Purchase
                        Agreements with different purchasers in the event that the combination of
                        such Sales is determined by the Debtors to obtain the highest value for the
                        Intellectual Property. The Debtors further reserve the right as they may
                        reasonably determine to be in the best interests of their estates to:
                        (i) determine which bidders are Qualified Bidders; (ii) determine which
                        bids are Qualified Bids; (iii) determine which Qualified Bid is the highest
                        or otherwise best proposal and which is the next highest or otherwise best

                                                 7
PHIL1 8159767v.1
                 Case 19-11534-CSS              Doc 245         Filed 08/13/19       Page 8 of 17



                            proposal, (iv) reject any bid that is (a) inadequate or insufficient, (b) not in
                            conformity with the requirements of the Sale Procedures or the
                            requirements of the Bankruptcy Code, or (c) contrary to the best interests
                            of the Debtors and their estates; (v) remove some or all of the Intellectual
                            Property from the Auction(s); (vi) enter into one or more stalking horse
                            agreements; (vii) waive terms and conditions set forth in these Sale
                            Procedures with respect to all potential bidders; (viii) impose additional
                            terms and conditions with respect to all potential bidders; (ix) extend the
                            deadlines set forth herein; (x) adjourn or cancel the Auction(s) and/or Sale
                            Hearing in open court without further notice; and (xi) modify the Sale
                            Procedures as they may determine to be in the best interests of their estates
                            or to withdraw this Motion at any time with or without prejudice.

          14.      The Debtors believe that the process contemplated hereby will foster a

competitive bidding atmosphere that will generate significant value for their estates.

IV.       No Consumer Privacy Ombudsman Required.

          15.      A consumer privacy ombudsman is not required because the Debtors’ customers

were on explicit notice that their data could be transferred.6

                                            RELIEF REQUESTED

          16.      By this Motion, the Debtors seek entry of an order (i) authorizing the Sale of the

Debtors’ Intellectual Property free and clear of liens, claims, encumbrances, and interests,

pursuant to one or more Purchase Agreements executed by and between the Debtors and the

Purchaser(s) and (ii) granting related relief.




6
      The Debtors’ privacy policy provides in pertinent part:

                   Business Transactions: As we develop our business, we might sell, buy, restructure or
                   reorganize businesses or assets. In the event of a merger, consolidation, sale, liquidation
                   or transfer of assets, Charming Charlie may, in its sole and absolute discretion, transfer,
                   sell or assign information collected, including without limitation, information you have
                   provided to us and information we have automatically collected about you, to one or
                   more affiliated or unaffiliated third parties.

See https://www.charmingcharlie.com/privacy-policy.html#use-of-personal.


                                                           8
PHIL1 8159767v.1
              Case 19-11534-CSS             Doc 245      Filed 08/13/19     Page 9 of 17



                                 BASIS FOR RELIEF REQUESTED

        17.        For the reasons explained below and throughout this Motion, the Debtors’

decision to sell the Intellectual Property is a sound exercise of the Debtors’ business judgment.

Indeed, the Debtors are confident that the aforementioned process will generate the highest value

for the Intellectual Property because (a) the Debtors and Hilco Streambank are actively

marketing, and will continue to market, the Intellectual Property to all known and likely potential

purchasers, (b) the Auction(s) will foster a competitive bidding process through which the

highest or otherwise best offer will be generated, and (c) the Sale Procedures offer maximum

flexibility and security to the Debtors in conjunction with selling the Intellectual Property in an

expeditious and value-maximizing manner.

I.      Sales of the Intellectual Property Should Be Approved.

        18.        Section 363(b)(1) of the Bankruptcy Code provides: “The trustee, after notice

and a hearing, may use, sell, or lease, other than in the ordinary course of business, property of

the estate.” Section 105(a) of the Bankruptcy Code provides: “The Court may issue any order,

process, or judgment that is necessary or appropriate to carry out the provisions of this title.”

Bankruptcy Rule 6004(f)(1) states that, “all sales not in the ordinary course of business may be

by private sale or by public auction.” With respect to the notice required in connection with a

sale, Bankruptcy Rule 2002(c)(1) states:

                   the notice of a proposed use, sale or lease of property . . . shall include the
                   time and place of any public sale, the terms and conditions of any private
                   sale and the deadline for filing objections. The notice of a proposed use,
                   sale or lease of property, including real estate, is sufficient if it generally
                   describes the property.

        19.        To approve the use, sale, or lease of property outside the ordinary course of

business, the Court must find “some articulated business justification” for the proposed action.

See In re Abbotts Dairies of Pa., Inc., 788 F.2d 143, 145–47 (3d Cir. 1986) (implicitly adopting

                                                     9
PHIL1 8159767v.1
               Case 19-11534-CSS               Doc 245          Filed 08/13/19        Page 10 of 17



the “articulated business justification” and good-faith tests of Committee of Equity Sec. Holders

v. Lionel Corp. (In re Lionel Corp.), 722 F.2d 1063, 1070 (2d Cir. 1983)); see also In re Del. &

Hudson Ry. Co., 124 B.R. 169, 175–76 (D. Del. 1991) (concluding that the Third Circuit had

adopted a “sound business purpose” test in Abbotts Dairies); Titusville Country Club v.

PennBank (In re Titusville Country Club), 128 B.R. 396, 399 (Bankr. W.D. Pa. 1991); In re

Indus. Valley Refrigeration & Air Conditioning Supplies, Inc., 77 B.R. 15, 19 (Bankr. E.D. Pa.

1987).

         20.       Generally, courts have applied four factors in determining whether a sale of a

debtor’s assets should be approved: (a) whether a sound business reason exists for the proposed

transaction; (b) whether fair and reasonable consideration is provided; (c) whether the transaction

has been proposed and negotiated in good faith; and (d) whether adequate and reasonable notice

is provided. See Lionel, 722 F.2d at 1071 (setting forth the “sound business purpose” test);

Abbotts Dairies, 788 F.2d at 145–57 (implicitly adopting the articulated business justification

test and adding the “good faith” requirement); Del. & Hudson Ry., 124 B.R. at 176 (“Once a

court is satisfied that there is a sound business reason or an emergency justifying the pre-

confirmation sale the court must also determine that the trustee has provided the interested

parties with adequate and reasonable notice, that the sale price is fair and reasonable and that the

purchaser is proceeding in good faith.”).7

         21.       Here, the Sale of the Intellectual Property meets these requirements and,

accordingly, the Debtors submit it should be approved.                       Moreover, it is essential that the

7
    Even if the proposed Sale is deemed to be private, rather than public, this fundamental analysis does not change.
    See, e.g., In re Ancor Exploration Co., 30 B.R. 802, 808 (Bankr. N.D. Okla. 1983) (“[T]he bankruptcy court
    should have wide latitude in approving even a private sale of all or substantially all of the estate assets not in the
    ordinary course of business under § 363(b).”). The bankruptcy court “has ample discretion to administer the
    estate, including authority to conduct public or private sales of estate property.” In re WPRV-TV, Inc., 143 B.R.
    315, 319 (D.P.R. 1991), vacated on other grounds, 165 B.R. 1 (D.P.R. 1992); accord In re Canyon Partnership,
    55 B.R. 520, 524 (Bankr. S.D. Cal. 1985).


                                                           10
PHIL1 8159767v.1
              Case 19-11534-CSS           Doc 245        Filed 08/13/19   Page 11 of 17



Intellectual Property be sold promptly in order to avoid deterioration in its value and the

incurrence of additional administrative expenses. The Debtors submit that implementation of the

Sale Procedures and Auction process as outlined herein will generate maximum interest in the

Intellectual Property, thereby yielding the highest or otherwise best bids for such assets.

Accordingly, the Debtors submit that the proposed Sale will be the culmination of a thorough

and exhaustive marketing process, and that the decision to sell the Intellectual Property to the

Purchaser(s) is adequately informed, reasonable, and in the best interests of the Debtors, their

estates, and other stakeholders.

        A.         The Sale Process Is a Sound Exercise of the Debtors’ Business Judgment.

        22.        There is more than ample business justification to sell the Intellectual Property as

set forth herein, and as such, an order granting the relief requested is a matter within the

discretion of the Court and would be consistent with the provisions of the Bankruptcy Code.

See 11 U.S.C. § 105(a). Subject to the Purchaser’s willingness to provide fair and reasonable

consideration, the Debtors’ estates and creditors will benefit from the approval of the Sale

without the added costs in terms of time and expenses associated with a Court-approved sale

process.

        23.        Due to the diminishing inventory and the cost of maintaining the e-commerce site,

as well as the timeline contemplated for the Store Closing Sales, the Debtors will be forced to

take down their e-commerce site in the near term, resulting in a significant loss of value to the

Debtors’ estates. Prior to such time, it is imperative that interested parties have an opportunity to

evaluate the Intellectual Property while it is still viewable because a key component of the value

to be derived at the Auction will necessarily reflect the assessment of these potential purchasers

of the go-forward utility of the Debtors’ Intellectual Property. The actual transfer of title to

certain Intellectual Property such as trademarks and domain names, as well as the transmission

                                                    11
PHIL1 8159767v.1
              Case 19-11534-CSS          Doc 245         Filed 08/13/19   Page 12 of 17



of customer lists and related data, will occur upon Court approval of the Sale, and the value of

the Intellectual Property will be substantially diminished if the Purchaser(s) are unable to take

possession of the Intellectual Property until after it is no longer in commercial use. Thus, the

Debtors believe that the proposed Sale process is in the best interests of the Debtors, their estates,

and creditors and should go forward as soon as is practicable.

        24.        Simply put, in the Debtors’ business judgment, selling the Intellectual Property

through the aforementioned Sale process is the best option for maximizing the overall value of

these assets for the benefit of all stakeholders.

        B.         The Proposed Sale Procedures Are Fair and Reasonable.

        25.        The Sale Procedures are designed to maximize the value received for the

Intellectual Property and will allow for a timely Auction process while providing bidders and

consultants with ample time and information to submit a timely Qualified Bid.               The Sale

Procedures are designed to ensure that the Intellectual Property will be sold for the highest or

otherwise best possible purchase price under the circumstances of these chapter 11 cases. The

Debtors shall continue to subject the value of the Intellectual Property to market testing, and by

permitting prospective purchasers to bid on the Intellectual Property, the Debtors shall ensure

that the ultimate Sale price is an accurate reflection of the Intellectual Property’s true value.

Similar procedures, pursuant to which liquidating chapter 11 debtors solicit bids and implement

an auction process without first seeking court approval thereof, have been implemented in other

chapter 11 cases in this district and others. See e.g. In re The Wet Seal LLC, Case No. 17-10229

(CSS); In re Anchor Blue Holding Corp., Case No. 11-10110 (PJW) (Bankr. D. Del. 2010); In re

Kid Brands, Inc., Case No. 14-22582 (Bankr. D.N.J. 2014). Accordingly, the Debtors and all

parties in interest can be assured that the consideration received for the Intellectual Property will

be fair and reasonable, and the third prong of the Abbotts Dairies standard is satisfied. As

                                                    12
PHIL1 8159767v.1
              Case 19-11534-CSS         Doc 245      Filed 08/13/19    Page 13 of 17



discussed below, the “good faith” prong of the Abbotts Dairies standard is also satisfied in this

instance.

        26.        The Debtors will analyze the Qualified Bids and pursue the Sale at the Sale

Hearing only if the Debtors conclude that such Sale will maximize the value of the Intellectual

Property. As explained above, the Debtors and Hilco Streambank will market the Intellectual

Property in an appropriate and cost-efficient manner given the value of the Intellectual Property

and the associated exigencies. In light of the marketing efforts and the nature of the assets, the

Debtors believe that the Sale will provide fair and reasonable value for the Intellectual Property.

        C.         The Sale Is Proposed in Good Faith.

        27.        The Sale is being proposed in good faith. The Sale will be the product of

good-faith, arm’s-length negotiations between the Debtors, on the one hand, and the

Purchaser(s), on the other. The Debtors believe that the Sale of the Intellectual Property to the

Purchaser(s) will not be the product of collusion or bad faith. No evidence exists to suggest that

the Sale will be anything but the product of arm’s-length negotiations between the Debtors and

the Purchaser(s), conducted under the purview of one or more Auction(s).

        28.        The Purchase Agreement(s) ultimately executed by and between the Debtors and

the Purchaser(s) and subject to Court approval will be the culmination of a fair and open

solicitation and negotiation process. The Sale Procedures are designed to ensure that no party is

able to exert undue influence over the process. Under the circumstances, the Debtors intend to

ask the Court to find that the Successful Bidder (or Next Highest Bidder) be afforded the

protections that section 363(m) of the Bankruptcy Code provides to a good-faith purchaser.

Furthermore, the Sale Procedures are designed to prevent the Debtors or the Successful Bidder

(or Next Highest Bidder) from engaging in any conduct that would cause or permit the Purchase



                                                13
PHIL1 8159767v.1
              Case 19-11534-CSS           Doc 245       Filed 08/13/19   Page 14 of 17



Agreement(s), or the Sale of the Intellectual Property to the Successful Bidder (or Next Highest

Bidder), to be avoided under section 363(n) of the Bankruptcy Code.

        D.         Adequate and Reasonable Notice of the Sale Will Be Provided.

        29.        The Debtors will provide adequate notice of this Motion to parties in interest, as

required by the applicable procedural rules. See Fed. R. Bankr. P. 2002(c)(1) (notice must

contain “the time and place of any public sale, the terms and conditions of any private sale and

the time fixed for filing objections.”); see also Del. & Hudson Ry., 124 B.R. at 180 (the

disclosures necessary in such a sale notice need only include the terms of the sale and the reasons

why such a sale is in the best interests of the estate and do not need to include the functional

equivalent of a disclosure statement).

        30.        Numerous potential Qualified Bidders have already received information

regarding the Intellectual Property Sale process from Hilco Streambank. In addition, the Debtors

will serve this Motion on all parties that have expressed interest, or the Debtors believe may have

an interest, in purchasing the Intellectual Property. Those parties will be alerted to the Auction,

have an opportunity to participate in the Auction, and can submit other or additional offers prior

to the Bid Deadline. Consistent with their fiduciary duties to their estates, the Debtors will

consider all such offers.

        31.        To summarize, in the Debtors’ informed business judgment, the Debtors will

continue to market the Intellectual Property, conduct one or more Auctions prior to the Sale

Hearing with respect thereto, and complete the disposition of the Intellectual Property in a

manner best-tailored to generate value for the Debtors’ estates while simultaneously limiting the

deterioration in value of the Intellectual Property and the Debtors’ exposure to burdensome and

unnecessary administrative expenses. For these reasons, the Debtors’ submit that the Court



                                                   14
PHIL1 8159767v.1
              Case 19-11534-CSS          Doc 245        Filed 08/13/19    Page 15 of 17



should approve the sale of the Intellectual Property to the Purchaser(s) selected by the Debtors

pursuant to the Sale Procedures.

II.     The Sales Satisfies the Requirements of Section 363(f) of the Bankruptcy Code.

        32.        Under section 363(f) of the Bankruptcy Code, a debtor in possession may sell all

or any part of its property free and clear of any and all liens, claims, or interests in such property

if: (i) such a sale is permitted under applicable non-bankruptcy law; (ii) the party asserting such

a lien, claim, or interest consents to such sale; (iii) the interest is a lien and the purchase price for

the property is greater than the aggregate amount of all liens on the property; (iv) the interest is

the subject of a bona fide dispute; or (v) the party asserting the lien, claim, or interest could be

compelled, in a legal or equitable proceeding, to accept a money satisfaction for such interest.

Citicorp Homeowners Serv., Inc. v. Elliot (In re Elliot), 94 B.R. 343, 345 (E.D. Pa. 1988) (noting

that section 363(f) of the Bankruptcy Code is written in the disjunctive; therefore, a court may

approve a sale “free and clear” provided at least one of the subsections is met).

        33.        Because the Debtors expect that they will satisfy the second and fifth of these

requirements, if not others as well, approving the sale of the Intellectual Property free and clear

of all adverse interests is warranted. Furthermore, courts have held that they have the equitable

power to authorize sales free and clear of interests that are not specifically covered by

section 363(f). See, e.g., In re Trans World Airlines, Inc., 2001 WL 1820325 at *3, 6 (Bankr. D.

Del. Mar. 27, 2001); Volvo White Truck Corp. v. Chambersburg Beverage, Inc. (In re White

Motor Credit Corp.), 75 B.R. 944, 948 (Bankr. N.D. Ohio 1987).

                           Waiver of Stay under Bankruptcy Rule 6004(h)

        34.        Pursuant to Bankruptcy Rule 6004(h), “[a]n order authorizing the use, sale, or

lease of property other than cash collateral is stayed until the expiration of 14 days after entry of

the order, unless the court orders otherwise.” As set forth throughout this Motion, an inability to

                                                   15
PHIL1 8159767v.1
              Case 19-11534-CSS          Doc 245       Filed 08/13/19   Page 16 of 17



sell the Intellectual Property while the Debtors’ ecommerce site is visible would impair the

Debtors’ ability to maximize the value received for their Intellectual Property, to the detriment of

the Debtors, their creditors, and estates.

        35.        For this reason and those set forth above, the Debtors submit that ample cause

exists to justify a waiver of the 14-day stay imposed by Bankruptcy Rule 6004(h), to the extent

applicable.

                                                Notice

        36.        The Debtors will provide notice of this motion to: (a) the office of the United

States Trustee for the District of Delaware; (b) counsel to the Official Committee of Unsecured

Creditors; (c) counsel to the DIP Agents and the Prepetition ABL Agents; (d) counsel to the

Prepetition Term Loan Agent and the Prepetition Vender Financing Agent; (e) the United States

Attorney’s Office for the District of Delaware; (f) the Internal Revenue Service; (g) the United

States Securities and Exchange Commission; (h) the state attorneys general for all states in which

the Debtors conduct business; and (i) any party that requests service pursuant to Bankruptcy

Rule 2002. The Debtors submit that, in light of the nature of the relief requested, no other or

further notice need be given.


                             [Remainder of Page Intentionally Left Blank]




                                                  16
PHIL1 8159767v.1
              Case 19-11534-CSS         Doc 245        Filed 08/13/19   Page 17 of 17



                                          CONCLUSION

        WHEREFORE, the Debtors respectfully request that the Court enter an order,

substantially in the form attached hereto as Exhibit A, granting the relief requested herein and

such other and further relief as is just and proper.

Dated: August 13, 2019
      Wilmington, Delaware
                                            /s/ Sally E. Veghte
                                            Domenic E. Pacitti (DE Bar No. 3989)
                                            Michael W. Yurkewicz (DE Bar No. 4165)
                                            Sally E. Veghte (DE Bar No. 4762)
                                            KLEHR HARRISON HARVEY BRANZBURG LLP
                                            919 N. Market Street, Suite 1000
                                            Wilmington, Delaware 19801
                                            Telephone: (302) 426-1189
                                            Facsimile: (302) 426-9193

                                            - and -

                                            Matthew M. Murphy (admitted pro hac vice)
                                            Nathan S. Gimpel (admitted pro hac vice)
                                            Matthew Smart (admitted pro hac vice)
                                            PAUL HASTINGS LLP
                                            71 South Wacker Drive, Suite 4500
                                            Chicago, Illinois 60606
                                            Telephone: (312) 499-6000
                                            Facsimile: (312) 499-6100

                                            Todd M. Schwartz (admitted pro hac vice)
                                            PAUL HASTINGS LLP
                                            1117 South California Avenue
                                            Palo Alto, California 94304
                                            Telephone: (650) 320-1800
                                            Facsimile: (650) 320-1900

                                            Proposed Co-Counsel to the Debtors and Debtors in
                                            Possession




PHIL1 8159767v.1
